Third District Court of Appeal
                              State of Florida

                         Opinion filed January 7, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D13-3203
                        Lower Tribunal No. 10-19696
                            ________________


                             Mario Chalmers,
                                   Appellant,

                                       vs.

                            Brittany Burrough,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio E.
Marin, Judge.

     Nancy A. Hass (Hallandale Beach), for appellant.

     Simon, Schindler & Sandberg, LLP and Roger J. Schindler, for appellee.


Before SALTER, EMAS and LOGUE, JJ.

     EMAS, J.
      Appellant, Mario Chalmers appeals the trial court’s supplemental final

judgment which modified child support and parental responsibility as to the

parties’ minor child, Q.E.C.

      We affirm the supplemental final judgment in all respects, with one

exception.   We reverse and remand for the trial court to clarify whether the

supplemental final judgment maintained the parents’ shared parental responsibility

(with Appellee given ultimate decision-making on medical, health and educational

issues1, or whether the supplemental final judgment modified the final judgment by

awarding Appellee sole parental responsibility, requiring a determination that

maintaining shared parental responsibility would be detrimental to the child. See §

61.13(2)(c)2., Fla. Stat. (2012); Hunter v. Hunter, 540 So. 2d 235 (Fla. 3d DCA

1989).2

      We therefore reverse in part the supplemental final judgment and remand for

further proceedings as may be necessary on this limited issue, and for entry of an

amended supplemental final judgment. In all other respects, the supplemental final

judgment is affirmed.




1See § 61.13(2)(c)2.a., Fla. Stat. (2012).
2 Appellee conceded at oral argument that there was not competent substantial
evidence to support a finding that shared parental responsibility would be
detrimental to the child.

                                        2